           Case 1:19-cv-01420-SHR Document 11 Filed 07/22/20 Page 1 of 9




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
BILLY CASPER GOLF, LLC                   :    Civil No. 1:19-CV-01420
                                         :
               Plaintiff,                :
                                         :
               v.                        :
                                         :
RG SERVICES, LLC                         :
                                         :
               Defendant.                :   Judge Sylvia H. Rambo

                             MEMORANDUM
      Before the court is Plaintiff’s Partial Motion to Dismiss Defendant’s

Counterclaim. (Doc. 8.) For the reasons outlined below, the court will grant the

motion.

      I.       BACKGROUND

      On June 1, 2016, Billy Casper Golf, LLC (“Casper” or “Plaintiff”) and RG

Services, LLC (“RG” or “Defendant”) entered into a contract (the “Agreement”) for

Casper to operate and service a country club with golfing in York County owned by

RG (the “Club”). On August 16, 2019, Casper sued RG for breach of contract and

unjust enrichment, alleging that RG caused the business relationship to collapse by

breaching the Agreement in numerous ways, including by failing to supply sufficient

working capital into an operating account and failing to pay various fees to Casper

that RG owed it under the Agreement. (See Doc. 1.)




                                         1
        Case 1:19-cv-01420-SHR Document 11 Filed 07/22/20 Page 2 of 9




      On October 21, 2019, RG filed an answer with multiple affirmative defenses

and four counterclaims. (Doc. 7.) First, RG brought a breach of contract claim,

alleging that Casper breached the Agreement by, inter alia, failing to properly

supervise and hire sufficient competent workers to operate the Club. Second, RG

brings a negligent hiring claim against Casper, alleging that Casper failed to properly

supervise workers it hired to operate the Club. Third, RG brings a negligent

supervision claim against Casper, largely alleging the same underlying facts as the

negligent hiring claim. Fourth, RG brings a fraudulent inducement claim against

Casper, primarily alleging that Casper made certain misrepresentations during pre-

contract negotiations and in executing the contract.       These misrepresentations

included Casper claiming that it “held great expertise in the field of golf course

management,” that it would immediately provide those services upon entry into the

agreement, and that it would provide “necessary software and systems to improve

the financial performance of the Club.” (Doc. 7, ¶ 89.) It is not clear from the

answer, however, who exactly made these claims, in what manner they were made,

when they were made, or why some of them are false.

      On November 12, 2019, Casper filed a partial motion to dismiss under Rule

12(b)(6), seeking dismissal of RG’s negligent hiring, negligent supervision, and

fraud in the inducement counterclaims. (Doc. 8.) RG filed its opposition (Doc. 9),

and Casper submitted a reply brief (Doc. 10). This matter is thus ripe for review.


                                          2
        Case 1:19-cv-01420-SHR Document 11 Filed 07/22/20 Page 3 of 9




      II.    STANDARD OF REVIEW

      To survive a motion to dismiss under Rule 12(b)(6), the plaintiff must allege

“factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007)). “When

reviewing a 12(b)(6) motion, we ‘accept as true all well-pled factual allegations in

the complaint and all reasonable inferences that can be drawn from them.’” Estate

of Ginzburg by Ermey v. Electrolux Home Prods., Inc., 783 F. App’x 159, 162 (3d

Cir. 2019) (quoting Taksir v. Vanguard Grp., 903 F.3d 95, 96-97 (3d Cir. 2018)).

The facts alleged must be “construed in the light most favorable to the plaintiff.” In

re Ins. Brokerage Antitrust Litig., 618 F.3d 300, 314 (3d Cir. 2010) (internal

quotations, brackets, and ellipses omitted). The universe of facts upon which the

court may rely includes those facts alleged in the complaint, facts which the court

may take judicial notice of, and indisputably authentic documents referred to in the

plaintiff’s complaint. Hartig Drug Co., Inc. v. Senju Pharm Co., 836 F.3d 261, 268

(3d Cir. 2016).

      The Third Circuit has detailed a three-step process to determine whether a

complaint meets the pleading standard. Bistrian v. Levi, 696 F.3d 352 (3d Cir. 2014).

First, the court outlines the elements a plaintiff must plead to state a claim for relief.

Id. at 365. Second, the court must “peel away those allegations that are no more


                                            3
        Case 1:19-cv-01420-SHR Document 11 Filed 07/22/20 Page 4 of 9




than conclusions and thus not entitled to the assumption of truth.” Id. Third, the

court “look[s] for well-pled factual allegations, assume[s] their veracity, and then

‘determine[s] whether they plausibly give rise to an entitlement to relief.’” Id.

(quoting Iqbal, 556 U.S. at 679). The last step is “a context-specific task that

requires the reviewing court to draw on its judicial experience and common sense.”

Id. In assessing the level of factual details required under Twombly, the Third Circuit

has held:

             The Supreme Court reaffirmed that Fed. R. Civ. P. 8
             requires only a short and plain statement of the claim
             showing that the pleader is entitled to relief, in order to
             give the defendant fair notice of what the claim is and the
             grounds upon which it rests, and that this standard does
             not require detailed factual allegations.

Phillips v. Cty. of Allegheny, 515 F.3d 224, 231 (3d Cir. 2008) (internal citations and

quotations omitted).

      Under Federal Rule of Civil Procedure 9(b), a fraud plaintiff must plead “the

date, place or time of the fraud, or” at least provide, with some other set of

informative facts, “precision and some measure of substantiation into their

allegations of fraud.” Ne. Rev. Servs., LLC v. Maps Indeed, Inc., 685 F. App’x 96,

102 (3d Cir. 2017) (internal quotations omitted). The complaint “also must allege

who made a misrepresentation to whom and the general content of the

misrepresentation.” Id. (internal quotations omitted). The purpose of the heightened

pleading requirement is to “state the circumstances of the alleged fraud with
                                          4
          Case 1:19-cv-01420-SHR Document 11 Filed 07/22/20 Page 5 of 9




sufficient particularity to place the defendant on notice of the precise misconduct

with which it is charged.” Frederico v. Home Depot, 507 F.3d 188, 200 (3d Cir.

2007) (internal quotations omitted).

       III.    DISCUSSION

       Casper argues, inter alia, that RG’s claims must all be dismissed under the

gist-of-the-action doctrine.         Under Pennsylvania’s gist-of-the-action doctrine,

whether a party’s claim sounds in contract or tort turns on whether the underlying

duty the defendant allegedly breached arises from explicit terms in an agreement

between the parties or arises as a matter of law from the circumstances at issue.

Bruno v. Erie Ins. Co., 106 A.3d 48, 68 (Pa. 2014).1 In applying this doctrine, the

court must peer beyond the labels given to the claims by the plaintiff and assess the

underlying substance of the claims. See id. If the true basis of the plaintiff’s cause

of action is a duty sounding in tort, then the fact that the parties share a contract does

not alter the court’s analysis. Id. at 70. In that circumstance, “the contract is

regarded merely as the vehicle, or mechanism, which established the relationship

between the parties, during which the tort of negligence was committed.” Id. at 70.




1
        While multiple courts continue to cite eToll, Inc. v. Elias/Savion Adver., Inc., 811 A.2d 10
(Pa. Super. Ct. 2002) for its discussion of the gist-of-the-action doctrine, Bruno implicitly rejected
it. See Dommel Props., LLC v. Jonestown Bank and Trust Co., 626 F. App’x 361, 366 (3d Cir.
2015) (reversing a district court for relying on eToll for its analysis and instructing the court to
apply the analysis in Bruno).
                                                  5
        Case 1:19-cv-01420-SHR Document 11 Filed 07/22/20 Page 6 of 9




       Bruno illustrates that there is nuance to this rule when the duty at issue is

discussed in a contract between the parties. If a contract imparts a particular duty

upon one party, and they fail to carry it out, those circumstances give rise to a breach

of contract claim. See id. at 63 (citing McCahan v. Hirst, 7 Watts 175 (Pa. 1838)).

If parties perform their contractual duties, but do so in a poor manner, they have not

breached the contract—they have committed a tort. See id. If the contract, however,

creates both a duty and uses language suggesting it must be carried out in a particular

manner—such as “a contract between the parties which obligated the defendant to

‘safely keep, pasture, and specially care for, and attend to’ plaintiff’s horses”—then

an allegation that the defendant failed to reasonably perform their duties sounds in

contract not tort. Id. (quoting Cook v. Haggarty, 36 Pa. 67 (Pa. 1859)). Put

otherwise, if the contract uses language that imparts some sort of particular duty of

care upon one of the parties, then it has supplanted the obligation arising under tort

law.

       Turning to RG’s negligent supervision and negligent hiring claims, an

examination of their substance reveals they sound in breach of contract. Here, RG

has explicitly pleaded that Casper’s duties to hire and supervise arise from the terms

of the Agreement. (See Doc. 7, ¶ 67 (“Under the terms of the Management

Agreement, BCG was solely responsible to hire, promote, supervise, direct and train

all BCG employees.”), ¶ 73(a) (“BCG fell into material breach and default of its


                                           6
        Case 1:19-cv-01420-SHR Document 11 Filed 07/22/20 Page 7 of 9




obligations under the Management Agreement including . . . Failure to properly

train BCG Employees.”), ¶ 73(n) (alleging Casper violated the Agreement by its

“negligent hiring practices”); see also Doc. 7-1, § 4(A).) The fact that RG has

explicitly pleaded that Casper’s “[f]ailure to properly train” employees and

“negligent” hiring practices constituted breaches of the agreement means RG has

pleaded that the contract both gave rise to Casper’s duty to carry out these tasks and

gave rise to the proper standard for carrying those duties out. (Doc. 7, ¶¶ 73(a),

73(n) (emphasis added).) This brings RG’s negligent supervision and negligent

hiring claims squarely in line with the Bruno court’s discussion of Cook, rendering

them claims sounding in breach of contract. See Bruno, 106 A.3d at 68 (“[B]ecause

the duty the plaintiff alleged the defendant to have breached was the very same as

that described by the contract, the contract was the origin of the duty alleged to have

been breached, and . . . there was no error in treating it as a breach of contract.”)

(emphasis supplied). RG’s negligent supervision and negligent hiring claims will

therefore be dismissed.

      RG has requested leave to amend. Amendment, however, is generally used

when a party has failed to plead sufficient facts to plausibly allege all necessary

elements for their causes of action. Here, RG’s claims fail as a matter of law. No

addition of facts or details could fix them. Indeed, RG’s opposition did not even

address the gist-of-the-action doctrine’s application to its negligent hiring and

                                          7
        Case 1:19-cv-01420-SHR Document 11 Filed 07/22/20 Page 8 of 9




negligent supervision claims, nor did it explain how amendment would fix the issue.

Thus, the court finds amendment would be futile and will dismiss these claims with

prejudice.

      Turning to RG’s fraud claims, neither the Pennsylvania Supreme Court nor

any published opinion by the Third Circuit has laid out the proper basis for

determining which fraud claims survive the gist-of-the-action doctrine and which

are barred by it. See Downs v. Andrews, 639 F. App’x 816, 820 (3d Cir. 2016)

(“Pennsylvania state and federal courts have reached different conclusions about

whether the gist of the action doctrine applies to fraudulent inducement claims.”).

Deciding this question at this point, however, is unnecessary, because RG’s fraud

claim fails to satisfy Rule 9(b). Specifically, the court cannot reasonably ascertain

from RG’s allegations where or when the misrepresentations at issue were made,

who specifically made them, what the misrepresentations were (in a concrete sense,

as opposed to mere puffery), or why they were false. While RG articulates the basic

elements of a fraud claim, and mentions some facts that bring them close to stating

a fraud claim, it simply paints in too broad a brush to satisfy Rule 9(b). See KBZ

Commc’ns Inc. v. CBE Techs. LLC, 634 F. App’x 908, 912 (3d Cir. 2015) (holding

the plaintiff’s fraud claim did not satisfy the gist-of-the-action doctrine in part

because “the vague allegations in the Complaint fail to meet the heightened pleading




                                         8
        Case 1:19-cv-01420-SHR Document 11 Filed 07/22/20 Page 9 of 9




standards applicable to allegations of fraud, as required by Federal Rule of Civil

Procedure 9(b)”).

      The court, however, will grant RG leave to replead its fraud claim. In contrast

to RG’s negligent hiring and negligent supervision claims, the addition of details and

some facts could potentially enable it to remedy this claim. See, e.g., Mendelsohn,

Drucker & Assocs. v. Titan Atlas Mfg., Inc., 885 F. Supp. 2d. 767, 790 (E.D. Pa.

2012) (“[F]raudulent inducement . . . constitutes a breach of duties of honesty

imposed by society, not contractual duties.”); Sullivan v. Chartwell Inv. Partners,

LP, 873 A.2d 710, 719 (Pa. Super. Ct. 2005) (holding that fraud in “the inducement

to contract” claims “are collateral to the performance of the contracts and therefore,

are not barred by the gist-of-the-action doctrine”). The court will thus dismiss RG’s

fraud claim without prejudice, granting it leave to replead this claim.

      IV.    CONCLUSION

      For the reasons outlined above, the court will grant Plaintiff’s partial motion

to dismiss RG’s counterclaims. RG’s negligent hiring and supervision claims will

be dismissed with prejudice, and RG’s fraud claim will be dismissed without

prejudice, giving it leave to replead. An appropriate order shall follow.

                                              /s/ Sylvia H. Rambo
                                              SYLVIA H. RAMBO
                                              United States District Judge
Dated: July 22, 2020


                                          9
